Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant did not amend the claims in the reply filed on 07/12/2022.
Claims 1-4 and 6-22 are pending; claims 5 and 23-24 were previously cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 14, 15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Doutt (U.S. 2008/0087343) in view of Bresnahan (U.S. 2010/0147403) and Lee (U.S. 2010/0132669). 
	Regarding independent claim 1, Doutt teaches an injector (seen in Figs 1-8) capable of handling fuel and being used in an internal combustion engine, comprising: 
an injector body (10) having: a valve chamber (18);
a first inlet port (14); 
a first conduit (256) in fluid communication with the valve chamber and fixed in location with the first inlet port (as seen in Fig 6, the conduit 256 communicates with the valve chamber 18 and is fixed with the inlet port 14), and the first conduit is fluidly coupled to a first fuel source having a first pressure (14 is disclosed as a lower pressure inlet port, which includes a first source); 
a second inlet port (13); 
a second conduit (defined at upstream end of conduit 16) in fluid communication with the valve chamber and fixed in location with the second inlet port (as seen in Fig 3, the second conduit communicates with the valve chamber 18 and is fixed with the inlet port 13), and the second conduit is fluidly coupled to a second fuel source having a second pressure (13 is disclosed as a higher pressure inlet port, which includes a second source), the second pressure being greater than the first pressure (pressure at inlet 13 is disclosed as higher than at inlet 14); and 
an outlet port (12) in fluid communication with the valve chamber (as seen in Fig 2); 
a valve member (defined by 150 and 135) positioned within the valve chamber and configured to fluidly couple the valve chamber to the first conduit in a first position (first position seen in Fig 6), and to fluidly couple the valve chamber to the second conduit in a second position (second position seen in Fig 2); the valve member further comprises a first end (first end that corresponds to inlet port 13) having an angled valve seat (as seen in Fig 1-2, the first end corresponds to a curved section of the valve member; the curved section is interpreted as an angled seat, since it is not straight and the curvature defines tangential lines that are angled along the curvature of the valve member; furthermore, the seat 70 that corresponds to the curvature of the valve member is seen as angled surface in Fig 2, therefore, the corresponding structure of the valve member that mates with seat 70 is considered and angled seat, since it has to match the shape of seat 70 in order to seal inlet 13 in the closed position) and a second end opposite of the first end (second end defined at 258, which corresponds to inlet port 14, is directly opposite of the first end), and the first end defines an outermost longitudinal portion of an entirety of the valve member (the first end of the valve member, which corresponds to the curved section, i.e. section 135, is also the longitudinally outermost portion of the valve member, as seen in Fig 1 and 2); and 
an actuator (380) coupled to the injector body and configured to move the valve member such that the valve member is in each of the first position and the second position (actuator 380 controls poppet assembly 180, which moves the valve member from first to second positions, and vice versa), 
the fuel injector being configured to operate in at least three modes, wherein in a first mode (seen in Fig 6), the valve member is positioned toward the second conduit (as seen in Fig 6, the valve is positioned toward the second conduit of the second inlet 13) and fuel from the first fuel source is in fluid communication with the outlet port (as seen in Fig 6, fuel from first source 14 is in communication with outlet 12), in a second mode (seen in Fig 2), the valve member is positioned toward the first conduit (as seen in Fig 2, the valve is positioned toward the first conduit 256 of the first inlet 14) and fuel from the second fuel source is in fluid communication with the outlet port (as seen in Fig 2, fuel from second source 13 is in communication with outlet 12).
However, Doutt does not teach the first end of the valve member defining a conical protrusion; and a third mode, in which the actuator pulses the valve member between the first and second positions during a fuel injection cycle such that at least a portion of the fuel from the first fuel source and at least a portion of the fuel from the second fuel source mix together in the valve chamber, and a pressure at the outlet port is regulated at a pressure less than the second pressure and greater than the first pressure.
Bresnahan teaches a pressure switch valve wherein a valve member (15) includes a first end defining a conical protrusion (46). 
A valve member with a rounded protrusion (see part 135) was known in the art, as evidenced by Doutt, while a valve member with a conical protrusion (see part 46) was known in the art as evidence by Bresnahan. One of ordinary skill in the art could have substituted the curved protrusion of Doutt with the conical protrusion of Bresnahan by known methods. The results of using both elements would have yield predictable results, as both shapes mate with correspondingly shaped valve seats in order to seal passage from said valve seat. Thus, it would have been obvious to one of ordinary skill in art to replace a curved valve protrusion with a conical protrusion. Examiner emphasizes that the shape of the valve protrusion is ultimately dictated by the shape of the corresponding valve seat. If the shapes are complementary of each other, then the valve will operate as intended. Thus, the shape of the of the valve protrusion is further considered an obvious design choice, so long as the valve protrusion is able to effectively open and close passage of fluid through the valve seat. 
Lee teaches a switch valve that modulates an output between two inlets of different pressures (as seen in Fig 3), wherein the valve includes a mode, in which an actuator pulses the valve member between the first and second positions during a fuel injection cycle such that at least a portion of the fuel from the first fuel source and at least a portion of the fuel from the second fuel source mix together in the valve chamber (as seen in Fig 7, reproduced below for clarity, there is a mode in which in a single injection cycle, the valve switches from low pressure source to high pressure source), and a pressure at the outlet port is regulated at a pressure less than the second pressure and greater than the first pressure (in this mode, the overall fluid pressure at the outlet port is somewhere between the low pressure and the high pressure, since the valve is modulating between the two pressures).

    PNG
    media_image1.png
    418
    627
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doutt to incorporate the teachings of Lee to provide the valve with a mode that pulses between both the fluid pressure sources in order to implement 2-stage single injection to achieve various combinations of fluid pressures (as disclosed in Par 0049 of Lee). This would add versatility to the valve of Doutt, where various outlet pressures, ranging in between the lower pressure and high pressure, can be implemented; as opposed to just two outlet pressures dictated strictly by the low pressure source and the high pressure source. 
Note: An intended use recitation that appears in the body of a claimed apparatus generally does not impart a patentable distinction if it merely states an intention. An intended use recitation in the body of a claim is a description of how the claimed apparatus is to be used and typically no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim. In the present claim the injector is intended to be used as a fuel injector. However, there are no specific claimed structures that belong to a fuel injector. As such, the valve of Doutt has the capability to be used as a fuel injector.
Note: all references made in parenthesis hereafter are referencing Doutt, unless otherwise stated. 
Regarding claim 2, Doutt, Bresnahan and Lee teach the fuel injector of claim 1. However, Doutt does not teach the injector wherein the first pressure comprises a pressure value between 300 and 2,000 bar inclusive, and the second pressure comprises a pressure value between 800 and 3,000 bar inclusive.  
Nonetheless, Doutt recognizes that the pressures are result-effective variables (see paragraph 00565). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ideal pressure ranges for the high and low pressure sources, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (MPEP 2144.05 II A). It would have been obvious to find the optimal pressure range in order to have the injector work with upmost efficiency depending on the environment and intended purpose of the injector. 
Regarding claim 3, Doutt, Bresnahan and Lee teach the fuel injector of claim 1. However, they do not teach the injector wherein the second pressure comprises a pressure within a pressure range selected from the pressure ranges consisting of 600 bar to 3,000 bar inclusive, 800 bar to 2,400 bar inclusive, 1,000 bar to 1,800 bar inclusive, and 1,200 bar.  
Nonetheless, Doutt recognizes that the pressures are result-effective variables (see paragraph 00565). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ideal pressure range for the second pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (MPEP 2144.05 II A). It would have been obvious to find the optimal pressure range in order to have the injector work with upmost efficiency depending on the environment and intended purpose of the injector. 
Regarding claim 4, Doutt, Bresnahan and Lee teach the fuel injector of claim 1. However, they do not teach the injector wherein the first pressure comprises a pressure within a pressure range selected from the pressure range consisting of 301 bar to 500 bar inclusive.  
Nonetheless, Doutt recognizes that the pressures are result-effective variables (see paragraph 00565). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ideal pressure range for the first pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (MPEP 2144.05 II A). It would have been obvious to find the optimal pressure range in order to have the injector work with upmost efficiency depending on the environment and intended purpose of the injector. 
Regarding claim 6, Doutt, Bresnahan and Lee teach the fuel injector of claim 1. However, they do not teach the injector wherein the valve member is configured to move between the first position and the second position within a time range selected from the time ranges consisting of 10-6 to 10-3 seconds inclusive, 1*10-3 to 5*10-3 seconds inclusive, and a time less than 5*10-5 seconds.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the valve member to move in the claimed time ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 11 A). Valve timing is critical for adequate performance of the injector, since its functionality depends on moving the valve member accordingly in a timely manner. If not, ideal pressure at the outlet by combining of high and low pressures at the chamber would not be reached. As such, valve timing is a result effective variable. Thus, one of ordinary skill in the art would recognize that by optimizing the time the valve moves in between the two positions, the pressure pattern is optimized. Therefore, it would be an obvious design choice to configure the valve member to move with suitable time ranges in order for the injector to have ideal working properties.
Regarding claim 14, Doutt, Bresnahan and Lee teach the fuel injector of claim 1, wherein a maximum pressure at the outlet port is maintained at a pressure less than the second pressure and greater than the first pressure (as disclosed in paragraph 0055).  
Regarding claim 15, Doutt, Bresnahan and Lee teach the fuel injector of claim 14, wherein fuel from the first fuel source and fuel from the second fuel source flow into the valve chamber simultaneously during the third mode to define the maximum pressure (when the valve member in the transition between the first and second position, pressure at the chamber is mixed from both pressure sources, which would yield max pressure).  
Regarding claim 18, Doutt, Bresnahan and Lee teach the fuel injector of claim 1, wherein the first (256) and second conduits (defined at upstream end of conduit 16) are angled relative to each other (as seen in the figures the first conduit is horizontal and the second conduct is vertical, i.e. they are angled relative to each other).
Regarding claim 19, Doutt, Bresnahan and Lee teach the fuel injector of claim 1, wherein at least one of the first and second conduits is aligned with the outlet port (first conduit 256 is horizontal, just like outlet 12; therefore, they are aligned).  
Regarding claim 20, Doutt, Bresnahan and Lee teach the fuel injector of claim 1, wherein a first portion of the valve chamber (upper portion of chamber 18) is connected with the first conduit (256, as seen in the figures), a second portion of the valve chamber (lower portion of chamber 18) is connected with the second conduit (as seen in the figures, the lower portion of the chamber is connected to the second conduit), and a third portion of the valve chamber (middle portion of chamber 18) is connected to the outlet port (the middle portion of the chamber is connected to outlet 12).  
Regarding claim 21, Doutt, Bresnahan and Lee teach the fuel injector of claim 1, wherein the actuator (380) is positioned at a longitudinal end of the valve member (as seen in Fig 1).  
Regarding claim 22, Doutt, Bresnahan and Lee teach the fuel injector of claim 1, wherein the valve chamber has a first opening (seat 80) in fluid communication with the first conduit, a second opening (seat 70) in fluid communication with the second conduit, and a third opening (opening corresponding to the upstream end of 12) in fluid communication with the outlet port (as seen in Fig 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doutt (U.S. 2008/0087343) in view of Bresnahan (U.S. 2010/0147403) and Lee (U.S. 2010/0132669); further in view of Ricco et al (U.S. 2007/0251498).
Regarding claim 7, Doutt, Bresnahan, and Lee teach the fuel injector of claim 1, wherein the fuel injector body further comprises an upper housing (385) for supporting a first portion of the actuator and a lower housing (11) for supporting a second portion of the actuator (as seen in Fig 2, the actuator is housed in the upper housing and lower housing). However, they do not teach a shim positioned between the upper and lower housings, and the arrangement of the shim is configured to regulate movement of the actuator during the fuel injection event.
Ricco teaches a fuel injector with adjustable metering servo valve comprising a shim (48) located in between an upper housing and a lower housing (as seen in Fig 1); wherein the shim is used to adjust the stroke of the armature of the actuator (as disclosed in paragraph 0006).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doutt to incorporate the teachings of Ricco to provide a shim in between the upper and lower housings in order to adjust the travel of the actuator depending on the intended use of the fuel injector. This would provide customization to the injector, making it more versatile.  
   
Claims 8-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Doutt (U.S. 2008/0087343) in view of Lee (U.S. 2010/0132669). 
Regarding independent claim 8, Doutt teaches an injector (seen in Figs 1-8) capable of handling fuel and being used in an internal combustion engine, comprising: an injector body (10) having: 
a valve chamber (18); 
a first inlet port (14), 
a first conduit (256) in fluid communication with the valve chamber and fixed in location with the first inlet port (as seen in Fig 6, the conduit 256 communicates with the valve chamber 18 and is fixed with the inlet port 14), and the first conduit is fluidly coupled to a first fuel source having a first pressure (14 is disclosed as a lower pressure inlet port, which includes a first source); 
a second inlet port (13), 
a second conduit (defined at upstream end of conduit 16) in fluid communication with the valve chamber and fixed in location with the second inlet port (as seen in Fig 3, the second conduit communicates with the valve chamber 18 and is fixed with the inlet port 13), and the second conduit is fluidly coupled to a second fuel source having a second pressure (13 is disclosed as a higher pressure inlet port, which includes a second source), the second pressure being greater than the first pressure (pressure at inlet 13 is disclosed as higher than at inlet 14); and 
an outlet (12) port in fluid communication with the valve chamber (as seen in Fig 2); 
a valve member (defined by 150 and 135) positioned within the valve chamber and configured to fluidly couple the valve chamber to the first conduit in a first position (first position seen in Fig 6), and to fluidly couple the valve chamber to the second conduit in a second position (second position seen in Fig 2), the valve member further comprises a first end (first end that corresponds to inlet port 13) having an angled valve seat (as seen in Fig 1-2, the first end corresponds to a curved section of the valve member; the curved section is interpreted as an angled seat, since it is not straight and the curvature defines tangential lines that are angled along the curvature of the valve member; furthermore, the seat 70 that corresponds to the curvature of the valve member is seen as angled surface in Fig 2, therefore, the corresponding structure of the valve member that mates with seat 70 is considered and angled seat, since it has to match the shape of seat 70 in order to seal inlet 13 in the closed position)  and a second end opposite to the first end (second end defined at 258, which corresponds to inlet port 14, is directly opposite of the first end) and the first end defines an outermost longitudinal portion of an entirety of the valve member (the first end of the valve member, which corresponds to the curved section, i.e. section 135, is also the longitudinally outermost portion of the valve member, as seen in Fig 1 and 2); and 
an actuator (380) coupled to the fuel injector body and configured to move the valve member such that the valve member is in each of the first position and the second position (actuator 380 controls poppet assembly 180, which moves the valve member from first to second positions, and vice versa), 
the fuel injector being configured to operate in at least three modes, wherein in a first mode (seen in Fig 6), the valve member is positioned toward the second conduit (as seen in Fig 6, the valve is positioned toward the second conduit of the second inlet 13) and fuel from the first fuel source is in fluid communication with the outlet port (as seen in Fig 6, fuel from first source 14 is in communication with outlet 12), in a second mode (seen in Fig 2), the valve member is positioned toward the first conduit (as seen in Fig 2, the valve is positioned toward the first conduit 256 of the first inlet 14)  and fuel from the second fuel source is in fluid communication with the outlet port (as seen in Fig 2, fuel from second source 13 is in communication with outlet 12).
However, Doutt does not explicitly teach the injector wherein valve member is configured to move between the first position and the second position within a time range selected from the time ranges consisting of 10-6 to 10-3 seconds inclusive, 1*10-3 to 5 *10-3 seconds inclusive, and a time less than 5*10-5 seconds; and a third mode, in which the actuator switches the valve member between the first and second positions such that at least a portion of the fuel from the first fuel source and at least a portion of the fuel from the second fuel source mix together in the valve chamber and the mix of fuel from the first fuel source and the second fuel source is directed toward the outlet port during an injection cycle, and a pressure at the outlet port is regulated at a pressure less than the second pressure and greater than the first pressure. 
Regarding the claimed time ranges, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the valve member to move in the claimed time ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 11 A). Valve timing is critical for adequate performance of the injector, since its functionality depends on moving the valve member accordingly in a timely manner. If not, ideal pressure at the outlet by combining of high and low pressures at the chamber would not be reached. As such, valve timing is a result effective variable. Thus, one of ordinary skill in the art would recognize that by optimizing the time the valve moves in between the two positions, the pressure pattern is optimized. Therefore, it would be an obvious design choice to configure the valve member to move with suitable time ranges in order for the injector to have ideal working properties.
Lee teaches a switch valve that modulates an output between two inlets of different pressures (as seen in Fig 3), wherein the valve includes a mode, in which the actuator switches the valve member between a first and second positions such that at least a portion of the fuel from the first fuel source and at least a portion of the fuel from the second fuel source mix together in the valve chamber and the mix of fuel from the first fuel source and the second fuel source is directed toward the outlet port during an injection cycle (as seen in Fig 7, reproduced below for clarity, there is a mode in which in a single injection cycle, the valve switches from low pressure source to high pressure source, i.e. a mix of fluid from both sources is produced to be sent to the outlet during a single injection cycle), and a pressure at the outlet port is regulated at a pressure less than the second pressure and greater than the first pressure (in this mode, the overall fluid pressure at the outlet port is somewhere between the low pressure and the high pressure, since the valve is modulating between the two pressures).

    PNG
    media_image1.png
    418
    627
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doutt to incorporate the teachings of Lee to provide the valve with a mode that pulses between both the fluid pressure sources in order to implement 2-stage single injection to achieve various combinations of fluid pressures (as disclosed in Par 0049 of Lee). This would add versatility to the valve of Doutt, where various outlet pressures, ranging in between the lower pressure and high pressure, can be implemented; as opposed to just two outlet pressures dictated strictly by the low pressure source and the high pressure source. 
Note: An intended use recitation that appears in the body of a claimed apparatus generally does not impart a patentable distinction if it merely states an intention. An intended use recitation in the body of a claim is a description of how the claimed apparatus is to be used and typically no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim. In the present claim the injector is intended to be used as a fuel injector. However, there are no specific claimed structures that belong to a fuel injector. As such, the valve of Doutt has the capability to be used as a fuel injector.   
Note: all references made in parenthesis hereafter are referencing Doutt, unless otherwise stated. 
Regarding claim 9, Doutt and Lee teach the fuel injector of claim 8. However, they do not teach the injector wherein the first fuel source has a first pressure comprising a pressure value within a pressure range selected from the pressure ranges consisting of 180 bar to 500 bar inclusive, 240 bar to 300 bar inclusive, and 300 bar.  
Nonetheless, Doutt recognizes that the pressures are result-effective variables (see paragraph 00565). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ideal pressure range for the first pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (MPEP 2144.05 II A). It would have been obvious to find the optimal pressure range in order to have the injector work with upmost efficiency depending on the environment and intended purpose of the injector. 
Regarding claim 10, Doutt and Lee teach the fuel injector of claim 9. However, they do not teach the injector wherein the second fuel source has a second pressure comprising a pressure value within a pressure range selected from the pressure ranges consisting of 600 bar and 3,000 bar inclusive, 800 bar and 2,400 bar inclusive, 1,000 bar and 1,800 bar inclusive, and 1,200 bar.  
Nonetheless, Doutt recognizes that the pressures are result-effective variables (see paragraph 00565). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ideal pressure range for the second pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (MPEP 2144.05 II A). It would have been obvious to find the optimal pressure range in order to have the injector work with upmost efficiency depending on the environment and intended purpose of the injector. 
Regarding claim 11, Doutt and Lee teach the fuel injector of claim 10. However, they do not teach the injector wherein the valve member is configured to move toward the second conduit during a first portion of an injection cycle such that pressure at the outlet port is approximately 300 bar, and the valve member is configured to move toward the first conduit during a second portion of the fuel injection cycle such that the pressure at the outlet port is approximately 1,200 bar.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second pressures with a range such that the pressure at the outlet port is 300 bar during the first position and 1200 bar during the second position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (MPEP 2144.05 11 A). It would be an obvious design choice to use adequate pressures in order for the injector to have ideal working properties at the outlet depending on the type of use the injector is subjected to.
Regarding claim 12, Doutt and Lee teach the fuel injector of claim 11, wherein the actuator is configured to modulate the valve member within the valve chamber such that at least a portion of a first flow of fuel from the first fuel source and at least a portion of a second flow of fuel from the second fuel source mix together in the valve chamber (as disclosed in paragraph 0055). However, they do not teach the pressure at the outlet port being regulated to a pressure of between 300 bar and 1,200 bar inclusive.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second pressures with a range such that the pressure at the outlet port is 300 bar during the first position and 1200 bar during the second position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (MPEP 2144.05 11 A). It would be an obvious design choice to use adequate pressures in order for the injector to have ideal working properties at the outlet depending on the type of use the injector is subjected to.
Regarding claim 16, Doutt and Lee teach the fuel injector of claim 8, wherein a maximum pressure at the outlet port is maintained at a pressure less than the second pressure and greater than the first pressure (as disclosed in paragraph 0055).  
Regarding claim 17, Doutt and Lee teach the fuel injector of claim 16, wherein fuel from the first fuel source and fuel from the second fuel source flow into the valve chamber simultaneously during the third mode to define the maximum pressure (when the valve member in the transition between the first and second position, pressure at the chamber is mixed from both pressure sources, which would yield max pressure).    

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Doutt (U.S. 2008/0087343) in view of Lee (U.S. 2010/0132669); further in view of Ricco et al (U.S. 2007/0251498).
Regarding claim 13, Doutt and Lee teach the fuel injector of claim 8, wherein the fuel injector body further comprises an upper housing (385) for supporting a first portion of the actuator and a lower housing (11) for supporting a second portion of the actuator (as seen in Fig 2, the actuator is housed in the upper housing and lower housing). However, they do not teach a shim positioned between the upper and lower housings, and the arrangement of the shim is configured to regulate movement of the actuator during the fuel injection event.
Ricco teaches a fuel injector with adjustable metering servo valve comprising a shim (48) located in between an upper housing and a lower housing (as seen in Fig 1); wherein the shim is used to adjust the stroke of the armature of the actuator (as disclosed in paragraph 0006).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doutt to incorporate the teachings of Ricco to provide a shim in between the upper and lower housings in order to adjust the travel of the actuator depending on the intended use of the fuel injector. This would provide customization to the injector, making it more versatile.  

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
	Regarding independent claim 1, Applicant argues that the combination of Doutt in view of Bresnahan to modify the spherical valve member (130/135) to be a conical in shape is not proper; stating that is would go against the intended function of Doutt because they teach criticality for having a spherical valve member. Examiner respectfully disagrees. Although, Doutt discloses criticality to the shape and material of the valve seat 70, there isn’t enough convincing evidence that changing the valve member to be conical in shape would preclude the valve from functioning as intended by Doutt. Doutt discloses that the valve seat 70 has to be spherical and be made out of a material that deforms in order to form a seal with the valve member in a gradual manner (see Pars 0060-0064). Examiner asserts that a valve member with conical shape would still allow for this mating configuration to be achieved. Here, the criticality lies with the way the valve seat is set up to receive the valve member. Figs 18-21 show how the seat (70) receives the valve member (135) and deforms to contort to the shape of the valve member. If the valve member was conical, the flexible nature of the valve seat would still allow it to sit and seal against itself in a gradual manner, as intended by Doutt. For these reasons, Examiner believes that modifying the valve seat to be conical would still allow the device of Doutt to work as intended. 
	Regarding independent claims 1 and 8, Applicant argues that Lee does not teach a switch valve that has a mode in which the actuator pulses the valve member between the first and second fuel sources during an injection cycle such that portions of both fuel sources mix together in the valve chamber. Applicant further states that Lee teaches a 2-stage single injection and references Fig 7 to show that the valve starts supplying fuel from low pressure and then from high pressure. Examiner respectfully disagrees. Lee also teaches that “it is possible to implement 2-state single injection, which is one injection connected with low pressure and high pressure, and to achieve various combinations of pilot injection before main injection” see Par 0049; and also that “it is possible to freely implement various types of injection by selectively combining high pressure and low pressure fuels in a single injector 13, it is possible to improve the output of the engine” see Par 0051. Here, selectively combining high and low pressures means that the actuator pulses the valve member between its two fuel sources to have a mixture of fuel pressure that is between the low pressure and high pressure; same as claimed. As seen in Fig 7, this switch from fuel source pressures occurs in the same injection cycle. Furthermore, Par 0050 discloses that various combinations other than the ones shown in Fig 7 can be implemented; meaning that the device of Lee is at the very least capable of performing the claimed function in question. Applicant also makes a remark that there is little mixing of high and low fuel pressures in Lee. Even if this was true, little mixing still reads on claim language that states that fuel from both sources mixes in the valve chamber, as there is nothing claimed that specifies a certain amount of fuel has to be mixed, i.e. little mixing is still mixing. 
	For these reasons, Examiner asserts that the current grounds of rejection still reads on claim language. In order to advance prosecution, Examiner advices claiming more structure of the valve seat that may differentiate it from the valve seat 70 of Doutt, as these two valve seats appear to be structurally different. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752